Citation Nr: 0506891	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right perforated tympanic membrane, status 
post tympanoplasty.

2.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral sensorineural 
hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  He served about eleven months of his active duty in 
the Republic of Vietnam.  See Form DD 214.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for residuals of perforated 
tympanic membrane, hearing loss, and tinnitus.  The RO 
assigned an initial 10 percent evaluation for tinnitus, and 
non-compensable ratings for the hearing loss and right 
tympanic membrane disabilities.

In May 2004, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board, sitting in Washington, D.C.  
The hearing transcript is of record.

At the Board hearing, the veteran raised additional matters 
that could be construed as informal claims seeking service 
connection for depression, claimed as secondary to service-
connected tinnitus; service connection for a scar resulting 
from right ear tympanoplasty performed in 2001; and a claim 
for a temporary total disability rating based upon 
convalescence required post right ear tympanoplasty.  See pp. 
5, 15-16, hearing transcript.  These matters are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on your 
part.


REMAND

At his May 2004 hearing, the veteran specifically raised the 
issue of entitlement to extraschedular consideration for his 
tinnitus and right tympanic membrane disabilities under 
38 C.F.R. § 3.321(b).  The representative conceded that the 
veteran had been provided the maximum allowable schedular 
rating for these disabilities, but the veteran provided 
testimony on the issue of extraschedular consideration and 
submitted authorization forms requesting VA to obtain private 
treatment records he believes are relevant to this aspect of 
his claims.  VAOPGCPREC 6-96 (Aug. 16, 1996) (extrascedular 
rating under 38 C.F.R. § 3.321(b), when raised, is a subissue 
of an increased rating claim).  See also Moyer v. Derwinski, 
2 Vet. App. 289 (1992) (VA must consider the provisions of 
38 C.F.R. § 3.321(b) when a claimant is in receipt of the 
maximum schedular evaluation).

The RO has not specifically considered the application of 
38 C.F.R. § 3.321(b) with respect to the disabilities of 
tinnitus and right perforated tympanic membrane.  The Board 
is not precluded from addressing this question in the first 
instance provided that no prejudice would accrue to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this instance, the veteran has requested VA to obtain 
additional records which he believes his pertinent to his 
extraschedular claims, and the Board finds that VA must 
obtain those records prior to any further adjudication.  See 
38 U.S.C.A. § 5103A (West 2002).  The claim, therefore, is 
remanded to the RO to assist the veteran in the development 
of his claims.

The Board next notes that the veteran also testified in May 
2004 to having been recently prescribed hearing aids by VA.  
His last VA audiometric examination, in June 2003, noted that 
he was being scheduled for surgery for a non-service 
connected left ear disability.  The Board is of the opinion 
that the RO should obtain these recently identified and 
pertinent VA clinic records, see 38 C.F.R. § 3.159(c)(1), and 
schedule him for VA audiology examination as his prescription 
of hearing aids may reflect an increased severity of hearing 
loss since his last VA examination.  See generally 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should assist the veteran in 
obtaining complete clinic records from Dr. 
Michael McGhee, Dr. Allen Hatch, Saline 
Memorial Hospital, Dr. Mark Albey and Dr. 
John Dickens.  See VA Form 21-4142 
received June 2004.

2.  The RO should clarify with the veteran 
his date(s) of treatment at the North 
Little Rock Arkansas, VA Medical Center 
(VAMC), and associate all available 
records from this facility with the claims 
folder.

3.  The RO should schedule the veteran for 
VA audiology examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.

4.  Thereafter, the RO should readjudicate 
the following claims: (a) entitlement to 
an initial compensable evaluation for 
service-connected right perforated 
tympanic membrane, status post 
tympanoplasty; (b) entitlement to an 
initial compensable disability evaluation 
for service-connected bilateral 
sensorineural hearing loss, and (c ) 
entitlement to an initial evaluation in 
excess of 10 percent for service-connected 
bilateral tinnitus.  In so doing, the RO 
must consider the provisions of 38 C.F.R. 
§ 3.321(b) in adjudicating each claim.  If 
any benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


